UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 21, 2013 (August 21, 2013) NTS, INC. (formerly Xfone, Inc.) (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Commission File No. 001-32521 11-3618510 (I.R.S. Employer Identification Number) 1220 Broadway Lubbock, Texas79401 (Address of principal executive offices) 806-771-5212 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 21, 2013, NTS, Inc. (the “Company”) issued a press release announcing its move to its new corporate headquarters in the Company-owned Metro Tower building in downtown Lubbock. The Company’s new address is 1220 Broadway, Lubbock, Texas 79401.A copy of this press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated August 21, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NTS, Inc. Date:August 21, 2013 By: /s/ Guy Nissenson Guy Nissenson President, Chief Executive Officer and Chairman of the Board of Directors 3
